

116 HR 4931 IH: Incubator Act of 2019
U.S. House of Representatives
2019-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4931IN THE HOUSE OF REPRESENTATIVESOctober 30, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a competitive grant program within the Department of Commerce to support nationwide
			 growth and success of business incubators.
	
 1.Short titleThis Act may be cited as the Incubator Act of 2019. 2.Business incubator grant program (a)EstablishmentThe Department of Commerce, acting through the Assistant Secretary of Commerce for Economic Development, shall establish and carry out a competitive grant program to provide financial assistance to support the growth and success of business incubators.
 (b)ApplicationAn eligible applicant desiring a grant under this section shall submit to the Assistant Secretary for the program established under subsection (a) an application at such time, in such manner, and containing such information as the Assistant Secretary may require.
 (c)Awarding of grantsIn awarding grants under this section, the Assistant Secretary shall— (1)consider factors such as population, unemployment level, and business creation metrics to ensure that the program addresses demonstrated needs and achieves high impact; and
 (2)ensure grants are made broadly available to eligible applicants from all States to promote business incubator development nationwide.
 (d)Maximum allowable amount for each StateThe maximum amount awarded to eligible applicants in a single State in a fiscal year under this section may not exceed $5,000,000.
 (e)Use of fundsAn entity receiving a grant under this section may use grant amounts for operating expenses and may not use such amounts for capital expenditures.
 (f)Priority of awardeesIn providing funds awarded under this section, the Assistant Secretary shall prioritize applications from eligible applicants that are located in an opportunity zone.
			(g)Terms
 (1)AmountA grant awarded under this section shall not be more than $500,000 for each fiscal year. (2)DurationA grant shall be awarded for a period not to exceed 4 years.
 (3)Subsequent awardUpon the expiration of a grant awarded under this section, the grant recipient is eligible to apply for an additional grant.
 (4)Supplement not supplantNone of the funds made available to an entity under this section shall supplant any funds provided by a State for the operating expenses of an incubator.
				(h)Program impacts and reporting
 (1)Methods and metricsThe Assistant Secretary shall develop methods and metrics to— (A)assess the impacts of the program; and
 (B)evaluate the ongoing success of business incubators funded under this section. (2)ReportNot later than the last day of each fiscal year, the Assistant Secretary shall submit to Congress, and make available to the public on an internet website, a comprehensive annual report on the awards, status, and impacts of the program, including key program highlights and success stories for the most recent fiscal year.
 (i)DefinitionsIn this Act: (1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Economic Development of the Department of Commerce.
 (2)Business incubatorThe term business incubator means an organization that— (A)provides physical workspace and facilities resources to startups and established businesses; and
 (B)is designed to accelerate the growth and success of businesses through a variety of business support resources and services, including—
 (i)access to capital, business education, and counseling; (ii)networking opportunities;
 (iii)mentorship opportunities; and (iv)other services intended to aid in developing a business.
 (3)Opportunity zoneThe term opportunity zone has the meaning given the term qualified opportunity zone in section 1400Z–1 of the Internal Revenue Code of 1986.
 (4)Eligible applicantThe term eligible applicant means a person that— (A)owns or manages an existing business incubator that is a nonprofit organization;
 (B)is able to provide the physical workspace, equipment, and connectivity necessary for businesses and entrepreneurs to collaborate and conduct business on a local, regional, national, and international level; and
 (C)has been operational for not less than 1 year before receiving a grant under this section. (5)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory or possession of the United States, and each federally recognized Indian Tribe.
 (6)Nonprofit organizationThe term nonprofit organization means an organization that is described under section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (j)Authorization of appropriationsThere are authorized to be appropriated to carry out this Act, $50,000,000 for each of fiscal years 2020 through 2025.
			